Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements Nos. 333-171518, 333-11831 (amended by 333-113262), 333-05081, 333-53452 and 2-99863 on Form S-8, and Nos. 33-31782 and 333-162560 on Form S-3 of Hancock Holding Company of our report dated March 1, 2011 relating to the consolidated financial statements of Whitney Holding Corporation, which appears in this Current Report on Form 8-K of Hancock Holding Company dated March 21, 2011. /s/ PricewaterhouseCoopers LLP New Orleans, Louisiana March 21, 2011
